 AB:PP
 2018R02311

 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK

 – – – – – – – – – – – – – – – x
 UNITED STATES OF AMERICA
                                                         COMPLAINT
        - against -
                                                         (18 U.S.C. § 2320(a)(1))
 JIAN RU SHI,
                                                         19-M-420
              Defendant.
 – – – – – – – – – – – – – – – x

 EASTERN DISTRICT OF NEW YORK, SS:

                MARK COZINE, being duly sworn, deposes and states that he is a Special

Agent with Department of Homeland Security, Homeland Security Investigations (“HSI”),

duly appointed according to law and acting as such.

                From at least in or about November 2018, up to and including in or about May

2019, in the Eastern District of New York and elsewhere, JIAN RU SHI, together with

others, did knowingly and intentionally traffic in goods, to wit: belts, watches, bracelets, and

handbags, and knowingly used a counterfeit mark on and in connection with such goods.

                (Title 18, United States Code, Section 2320(a)(1))

                The source of your deponent’s information and the grounds for his beliefs are

as follows: 1




       1
               Because the purpose of this Complaint is to set forth only those facts necessary
to establish probable cause to arrest, I have not described all the relevant facts and
circumstances of which I am aware.
                                                                                                   2


               1.     I am a Special Agent with the Department of Homeland Security,

Homeland Security Investigations (“HSI”) and have been since 2003. Prior to that, I was an

Agent with the Immigration and Naturalization Service beginning in 1991. I have

participated in numerous investigations involving counterfeit merchandise, and have

participated in all aspects of investigations, including conducting surveillance, executing

search warrants, debriefing defendants and informants, interviewing witnesses, and

reviewing and analyzing documents. I am familiar with the facts and circumstances set forth

below from my participation in the investigation; my review of the investigative file, and

from reports of other law enforcement officers involved in the investigation. Unless

specifically indicated, all conversations and statements described in this affidavit are related

in sum and substance and in part only.

               2.     HSI has been conducting an investigation since May 2018 into the

trafficking of counterfeit merchandise from China into the United States. It has been

revealed that multiple drivers of a common carrier (the “Common Carrier”) operating from a

hub adjacent to JFK International Airport are involved in the deliberate misdirection of

international express consignment packages of counterfeit merchandise that are fraudulently

entered into the commerce of the United States. These packages are generally manifested to

non-existent addresses and generally fraudulently manifested as to the contents of the items

inside the packages. The drivers of the Common Carrier receive text messages from the

defendant, JIAN RU SHI, of tracking numbers for the boxes that the drivers should take on

their route, and then deliver the packages to the defendant at an address that is not on the

shipping label. The defendant, sometimes along with a co-conspirator, then loads the boxes

of counterfeit goods either into his vehicle or into a facility with storage lockers. The drivers
                                                                                               3


of the Common Carrier are paid a small fee for each package they deliver to the non-

manifested address.

              3.      On numerous occasions since November 2018, HSI has surveilled

deliveries of counterfeit merchandise to the defendant JIAN RU SHI. As explained in the

examples below, HSI regularly opened some of the packages during a customs search at the

functional equivalent of the border, and on nearly every occasion, the packages that were

selected for inspection and ultimate delivery contained counterfeit trademarks from a variety

of high end brands. The labels on these parcels did not accurately list the contents of it or the

consignee, and generally the addresses on the labels are non-existent.

              4.      In addition, on numerous occasions, HSI seized shipments of parcels

that it believed were destined to SHI based on his providing the tracking numbers of those

parcels to a driver of the Common Carrier.

              5.      I understand that the merchandise that has been shipped to SHI contains

counterfeit trademarks because: (1) on more than occasion, law enforcement agents, upon

inspection of the packages that were ultimately delivered to SHI, have covertly removed

samples of the products and have received affidavits from representatives of the trademark

holders that the items did not contain legitimate trademarks and were counterfeit; (2) on

other occasions, law enforcement agents seized shipments that were destined to SHI based on

his providing the tracking numbers of those parcels to a driver of the Common Carrier, and,

on those occasions, samples of the products were examined by either a representative of the

trademark holder or a Customs and Border Protection specialist, and it was determined that

they contained counterfeit trademarks. In addition, based on my training and experience,
                                                                                              4


genuine trademark goods are not usually shipped from China to the United States with false

manifests and delivered to non-existent addresses as described below.


              6.      On November 30, 2018, thirty packages from China were opened

during a customs search at the functional equivalent of the border, and except for one

package, all the other packages contained either watches, jewelry, clothing, handbags, or

other items that contained counterfeit trademarks. A driver of the Common Carrier delivered

the packages to the defendant JIAN RU SHI and a co-conspirator. The delivery took place at

one location, and this location was not the location on the manifests for the boxes. After SHI

received the packages, law enforcement maintained surveillance on SHI and conducted a car

stop. The defendant presented a driver’s license identifying himself as JIAN RU SHI.

              7.      As another example, on December 6, 2018, a customs search at the

functional equivalent of the border was conducted of nine boxes. The boxes contained

watches, handbags or belts with counterfeit trademarks. The boxes were then resealed so

they could be delivered. The driver of the Common Carrier then proceeded to a location in

Queens arranged via text messages between the driver and the defendant SHI, and law

enforcement observed the driver deliver the nine packages to SHI. This location was not the

location on the manifests for the boxes.

              8.       On January 30, 2019, forty-one parcels of merchandise were delivered

to the defendant SHI by a driver of the Common Carrier. A customs search at the functional

equivalent of the border was conducted of the boxes. Law enforcement personnel opened

two of the packages, and they contained bracelets with counterfeit trademarks. Instead of

delivering the items to the addresses listed on the manifests, SHI directed the driver to a
                                                                                             5


storage facility. Law enforcement observed SHI and the driver remove the packages from

the Common Carrier van to the loading dock, and the driver was paid $450.

              9.      As another example, on April 30, 2019, SHI directed a driver of the

Common Carrier to deliver twenty-five parcels directly to the loading dock of the same

storage facility. Agents conducted a customs search at the functional equivalent of the

border of two of the boxes, and they contained belts and bracelets with counterfeit

trademarks. The boxes were then resealed so they could be delivered. The driver then

proceeded to the storage facility. Law enforcement observed SHI load some of the packages

into the storage facility and load some of the packages into his vehicle.

              10.     I have reviewed text messages between SHI and two drivers of the

Common Carrier. In all of the examples described above, SHI directs the driver as to which

tracking numbers to deliver to a particular non-manifested address. As discussed above, I,

along with other law enforcement agents, then personally surveilled the deliveries, and I

witnessed SHI receiving packages that contained counterfeit merchandise.

              11.     On May 2, 2019, the Honorable Steven M. Gold signed a search and

seizure warrant, authorizing law enforcement agents to search a storage locker rented by SHI

at the storage facility described above as well as SHI’s vehicle.

              12.     On May 3, 2019, a driver of a Common Carrier made a delivery in the

vicinity of 4704 204th Street, Queens, New York. The driver of the Common Carrier

arranged to meet SHI on the side of the road. The driver provided SHI with five packages.

The packages contained counterfeit t-shirts, watches and belts from a number of name-brand

designers. SHI received the packages from the driver and put them in his vehicle.
                                                                                              6


               13.    Law enforcement officers have conferred with representatives of the

trademark holders for some of those brands who confirmed that those goods contained within

the delivered packages to SHI are counterfeit.

               14.    Based on my training and experience, the remaining goods contained in

the packages are also counterfeit. 2

               15.    Law enforcement officers conducted surveillance on SHI for

approximately twenty minutes. Law enforcement officers observed SHI drive to a parking

lot and stop his vehicle. There, law enforcement officers approached the defendant and

placed him under arrest.

               16.    Following his arrest, SHI was advised of and agreed to waive his

Miranda rights. SHI stated in sum and substance, and in part, that he receives packages of

counterfeit goods on behalf of other individuals and distributes those goods to individuals

around New York. SHI also stated in sum and substance, and in part, that knew that the

goods he received were counterfeit and that he knew that his conduct was illegal.




2
 Law enforcement officers are attempting to contact representatives of the remaining brand-
name designers to confirm the counterfeit nature of the goods.
                                                                                      7


             WHEREFORE, your deponent respectfully requests that the defendant JIAN

RU SHI be dealt with according to law.



                                                S/ Mark Cozine
                                               ___________________________________
                                               MARK COZINE
                                               Special Agent
                                               Homeland Security Investigations

 Sworn to me before this
 3rd day of May, 2019


S/ Steven Gold
_____________________________________
THE HONORABLE STEVEN M. GOLD
UNITED STATES MAGISTRATE JUDGE
EASTERN DISTRICT OF NEW YORK
